909 F.2d 1577
PORTLAND GENERAL ELECTRIC COMPANY, an Oregon corporation,Plaintiff-Appellee,v.AMAX, INC., a New York corporation, Defendant-Appellant.
No. 88-4073.
United States Court of Appeals,Ninth Circuit.
Aug. 1, 1990.

Before PREGERSON, TROTT and FERNANDEZ, Circuit Judges.

ORDER

1
Pursuant to stipulation of the parties filed with this court on July 11, 1990, the appeal filed in this case as well as the underlying cause are both ordered DISMISSED with prejudice and without costs to either party.  The opinion filed by this court on December 11, 1989 is ordered withdrawn and the matter declared moot.